In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Nadel, J.), dated July 31, 2006, which granted the defendant’s motion for summary judgment dismissing the claim.
Ordered that the order is affirmed, with costs.
The State met its prima facie burden of demonstrating its entitlement to summary judgment by proffering the plain and unambiguous language of the stipulation that insulated the State from liability except for its “independent, active negligent acts” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Since a claim of negligent supervision does not involve “active negligent acts,” the claimant failed to raise a triable issue of fact that would have warranted the denial of summary judgment to the State (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]).
The claimant’s remaining contentions are without merit or have been rendered academic in light of our determination. Rivera, J.P., Krausman, Florio and Dillon, JJ., concur.